MEMORANDUM **
Juan Carlos Nordettur and Maria Cristia Iban Baron, natives and citizens of Cuba, petition for review of the Board of *785Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) order denying their motion to reopen proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
Petitioners’ contention that their reliance on the fraudulent advice of a notary caused them to miss their hearing was not properly presented to the IJ or to the BIA. Accordingly, we lack jurisdiction to consider the issue.
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.